 

 

LARUSSO, CONWAY 8c BARTL|NG

December l l, 2018

Electronically Filed
Honorable Margo K. Brodie

U.S. District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Stella Boyadjian
Criminal Docket No. 18-00057 (MKB)

Dear Judge Brodie:

Since l have been newly retained on the above-mentioned case and we are
anticipating continued plea negotiations, please accept this letter requesting an
adjournment of my client’s court appearance presently scheduled for December l2,
2018 to a new date of January 3 l, 2019 at 10:00 am, a date and time suggested by
your Courtroom Deputy, and subject to the Court’s approval. l have been in
contact with the AUSA Sasha Rutizer who has consented to our request. Ms.
Boyadjian waives her speedy trial rights from tomorrow until the adjourned date.

Thank you very much for your consideration of this application

Respectfully yours,

/s/ Robert P. LaRusso
Robert P. LaRusso

cc: Sasha Rutizer

David Gopstein

Assistant U.S. Attorneys

(€Cf)
300 OLD COUNTRY ROAD TELEPHONE (5 |6) 248-3520
SulTE 34| FAcslMll_E (5|6) 248-3522

MlNl-:ol_A, NEW YORK | l50| www.|clrussoonc|conwoy.com

